Citation Nr: 0022962	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-10 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of arthroscopic surgery and lateral retinacular 
release, right knee, with arthritis, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
Osgood-Schlatter's disease with chondromalacia patella and 
arthritis, left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  The veteran's right knee disability is not currently 
manifested by ankylosis, clinical evidence of frequent 
locking of the knee, clinical evidence of frequent episodes 
of "locking," pain, or effusion into the joint caused by 
dislocated semilunar cartilage, symptomatic removal of 
semilunar cartilage, tibia or fibula impairment, genu 
recurvatum, flexion limited to 60 degrees, extension limited 
to 5 degrees, weakened movement, excess fatigability, 
incoordination or deformity.

2.  The veteran's left knee disability is not currently 
manifested by ankylosis, clinical evidence of frequent 
locking of the knee, clinical evidence of frequent episodes 
of "locking," pain, or effusion into the joint caused by 
dislocated semilunar cartilage, symptomatic removal of 
semilunar cartilage, tibia or fibula impairment, genu 
recurvatum, flexion limited to 60 degrees, extension limited 
to 5 degrees, weakened movement, excess fatigability, 
incoordination or deformity.



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for 
postoperative residuals of arthroscopic surgery and lateral 
retinacular release, right knee, currently rated as 10 
percent disabling, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for a separate 10 percent evaluation for 
arthritis of the right knee with painful motion, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(1999).

3.  The criteria for an increased evaluation for residuals of 
Osgood-Schlatter's disease with chondromalacia patella, left 
knee, currently rated as 10 percent disabling, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (1999).

4.  The criteria for a separate 10 percent evaluation for 
arthritis of the left knee with painful motion, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds the veteran's increased rating 
claims well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the veteran is found to have 
presented claims which are not inherently implausible, 
inasmuch as a mere allegation that a service-connected 
disability has increased in severity is sufficient to 
establish an increased rating claim as well grounded.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 623 (1992).  Further, after 
examining the record, the Board is satisfied that all 
relevant facts have been properly developed in regard to his 
claims and that no further assistance to the veteran is 
required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board has found 
nothing in the historical record which would lead to a 
conclusion that the current evidence on file is inadequate 
for proper rating purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 39 38 C.F.R. Part 4. The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

I.  Right knee

The veteran contends his service-connected right knee 
disorder is more severe than the currently assigned 10 
percent rating.

In a September 1998 statement,  a postmaster indicated the 
veteran had been a letter carrier for several years; that the 
veteran had "problems physically" each winter; that "it 
was very apparent that he was getting worse"; that the 
veteran requested and received a transfer and downgrade from 
letter carrier to custodial laborer in February 1998; and 
that the change of jobs has lessened the wear and usage of 
his knees.

During a September 1998 VA orthopedic examination, the 
veteran reported a history of pain in his right knee and 
arthroscopic surgery with lateral release in 1985 or 1986.  
He reported his pain was aggravated by prolonged standing or 
sitting, that he was taking Naprosyn and using topical 
capsaicin, that he lost two weeks of work in the past year 
due to his knee conditions, and that he worked for the U.S. 
Post Office as a custodian.  Upon physical examination, his 
gait was noted to be normal except he tended to bear more 
weight on the left lower extremity.  Range of motion of the 
right knee was found to be 0 degrees extension and 120 
degrees flexion, with pain on motion.  Tenderness on 
palpation over the tibial tuberosity was found, as was 
obvious diffuse atrophy of the quadriceps on measurement; the 
right being 17 1/2 inches, and the left 19 1/2 inches.  
Tenderness on movement of the patella was found, but no gross 
ligament instability.  Pain was noted in the patellofemoral 
compartment.  A September 1998 X-ray report of the right knee 
revealed no significant bone pathology.  The diagnoses were 
chondromalacia of the patella and residuals of Osgood 
Schlatter's disease.

Private treatment reports from February 1992 through October 
1999 were reviewed.  The findings of these reports are fairly 
consistent, showing crepitus, some instability, effusion, 
Fabere and Fadir signs eliciting pain medially and laterally, 
drawer sign negative, arthritis, and internal derangement.  
Falls were noted in November 1995 and November 1996; the one 
in 1996 involving use of alcohol.

During a September 1999 VA orthopedic examination, the 
veteran reported he was unable to bend his knees and go up a 
ladder.  Upon physical examination, the right knee was noted 
to appear normal, with no swelling or instability, but with 
some tenderness on palpation.  Range of motion was found to 
be 0 degrees extension and 90 degrees flexion.  "Some" 
evidence of pain on motion was noted, while McMurray and 
Lachman tests were normal, as was ambulation.  A September 
1999 VA X-ray report contained an impression of suggestive of 
early degenerative arthritic changes.  The diagnosis was 
arthritis.

The veteran was afforded both RO and videoconference hearings 
during the course of this appeal; the Board will not discuss 
the duplicative testimony of the October 1999 RO hearing, but 
only that which differs from, or is additional to, the June 
2000 videoconference hearing.

During his October 1999 RO hearing, the veteran testified 
that: he began working for the Post Office in 1983, as a 
letter carrier; he fell often during this job, more in 
winter; had surgery for a torn ligament, but couldn't 
remember the date; changed his job with the Post Office to 
custodial work, but found he couldn't climb ladders, etc.; he 
retired from the Post Office in December 1998, due to his 
knee disabilities; he never filed for Workers' Compensation 
for on-the-job injuries caused by falls due to his knee 
disabilities; he must get out of a car every 20 miles to 
stretch his legs, when he is driving; and his automobile has 
a manual transmission, with a clutch.

A June 2000 statement from the veteran's treating physician 
contained information that the physician had been treating 
the veteran since October 1997, and that currently he was 
treating the veteran for arthritis of both knees.  The 
physician stated that, upon examination of the veteran's 
right knee on the date of the statement, he found crepitance, 
that Fabere and Fadir signs elicited pain medially and 
laterally, drawers sign was negative, leg strength was good, 
and the veteran was walking with a limp because he was 
favoring his left knee, causing muscle spasms in the lumbar 
spine.

During the veteran's June 2000 videoconference hearing, at 
which time he waived his right to an in-person hearing before 
a Member of the Board, he testified that: his right knee was 
more severely disabled than his left; he wears a rigid right 
knee brace or a doubled Ace bandage; his right knee 
"cracks" and locks up; he right knee has grinding and 
popping; he has instability, to the right, of his right knee; 
he takes an anti-inflammatory medication, Naprosyn, 375 
milligrams, two times a day; he takes Advil or Aleve for 
pain; his right knee has constant swelling and redness; he 
had surgery on his right knee in 1986 or 1987; he has lost no 
time from his present job, which he began in October 1999; 
his present occupation is as a superintendent of a high rise 
apartment building; he had to resign from his Post Office job 
due to his bilateral knee disability; he receives current 
treatment for his knee at a VA medical facility; he takes 
swimming therapy for his knees; his knee pain is 8 or 9 on a 
scale of 1-10; that the pain is a "thumping" type when his 
right leg is relaxed, and that the pain was worse at night, 
causing sleep problems; he has muscle spasms on the posterior 
aspect of his right knee and his right calf; that a physician 
had told him he would probably need more surgery on his right 
knee; that he is not currently seeing an orthopedic 
specialist; he last saw an orthopedic specialist 2 1/2 to 3 
years before; physicians have told him he has arthritis; his 
right knee swells more than his left; he has problems walking 
more than 1 city block; uses capsaicin ointment every night; 
his right knee is so stiff in the morning he needs help 
putting on his shoes and socks; he massages his knees every 
morning; his knees become fatigued over the course of the 
day; and that the range of motion and strength of his knees 
decreases over the course of a day.

The veteran's representative, in an April 2000 statement in 
lieu of a VA Form 646, requested consideration of a 10 
percent rating for arthritis of the veteran's knees under 
38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5003-5099.

The RO has rated the veteran's current right knee disability 
as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5257.  
Under that code, slight subluxation or lateral instability is 
rated 10 percent, whereas moderate and severe subluxation or 
lateral instability are rated 20 and 30 percent, 
respectively.  The September 1998 and September 1999 VA 
examination reports contain findings of no instability, while 
the private physician treatment reports contain findings of 
"some' instability.  Thus, resolving any doubt on the issue 
under 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3 in favor of 
the veteran, a slight instability, at best, is shown, 
warranting a 10 percent rating under DC 5257.

There is no medical evidence of ankylosis (DC 5256), frequent 
locking of the knee (DC 5258), frequent episodes of 
"locking," pain, or effusion into the joint caused by 
dislocated semilunar cartilage (DC 5258), symptomatic removal 
of semilunar cartilage (DC 5259), tibia or fibula impairment 
(DC 5262), or genu recurvatum (DC 5263) so as to warrant an 
increased evaluation under the cited diagnostic codes.

The Board notes that normal range of motion of the knee is 0 
degrees extension and 140 degrees flexion.  See 38 C.F.R. 
§ 4.71, Plate II.  Flexion must be limited to 45 degrees for 
a 10 percent rating under DC 5260.  Flexion was found to be 
90 degrees during the most recent physical examination.  
Thus, a compensable rating is not warranted under that code.  
Extension must be limited to 10 degrees for a 10 percent 
rating under DC 5261.  Extension was found to be 0 degrees 
during the most recent physical examination.  Thus, a 
compensable rating is not warranted under that code.

However, this does not end the Board's inquiry, as the 
veteran's service-connected right knee disability also 
includes X-ray evidence of minimal degenerative arthritis.  
Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, DC 5003.  The Court held, in the case of Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991), that "painful 
motion of a major joint ... caused by degenerative arthritis, 
where the arthritis is established by X-ray, is deemed to be 
limited motion and entitled to a minimum 10-percent rating, 
per joint, combined under DC 5003, even though there is no 
actual limitation of motion."  See also 38 C.F.R. § 4.59.  
Further, as stated by VA's Office of the General Counsel in a 
1997 Precedent Opinion, a claimant who has both arthritis and 
instability of a knee may be rated separately under DC's 5003 
and 5257.  As the plain terms of those Codes suggest that 
they apply to different disabilities or at least to different 
manifestations of the same disability, "... the evaluation 
of knee dysfunction under both codes would not amount to 
pyramiding under § 4.14."  VAOPGCPREC 23-97; 62 Fed.Reg. 
63604 (1997).

While the veteran is not entitled to a compensable rating 
under the range of motion codes, a separate 10 percent rating 
is warranted for arthritis/painful motion of the right knee 
under Lichtenfels, supra, as there is evidence of painful 
motion of the right knee, and X-ray evidence of arthritis.

While the veteran has complained of increasing fatigue and 
limitation of motion during the course of the day, there is 
no clinical evidence to show that he has any greater 
limitation of motion due to pain, incoordination or any other 
symptom so as to support a higher rating.  38 C.F.R. § 4.45 
provides that the factors of disability regarding joints 
reside in reduction of their normal excursion of movements in 
different planes.  Inquiry will be directed to considerations 
of less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement, 
swelling, deformity or atrophy of disuse.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
As noted above, there is no clinical evidence of weakened 
movement, excess fatigability, incoordination or deformity, 
or any other additional impairment to motion or function.  
While diffuse atrophy of the right quadricep was noted on the 
September 1998 VA orthopedic examination report, §§ 4.10, 
4.40, 4.45 and DeLuca clearly discuss conditions involving 
limitation of motion or function.  As the Board has granted a 
10 percent rating under DC 5257 for instability, and a 
separate 10 percent rating under DC 5003 for painful and 
limited motion, which encompass limitation of motion and 
function, to award an additional 10 percent due to atrophy or 
subjective fatigue would amount to pyramiding under § 4.14, 
as there is no clinical evidence of increased or additional 
limitation of motion or function due to those symptoms or 
pathology.  The "critical element" in determining whether a 
separate disability rating may be assigned for manifestations 
of the same injury is whether there is overlapping or 
duplication of symptomatology between or among the disorders.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Accordingly, the Board concludes that a 10 percent rating 
under 38 C.F.R. § 4.71a, DC 5257, and a separate 10 percent 
rating under 38 C.F.R. § 4.71a, DC 5003-5260 are warranted.  

II.  Left knee

The veteran contends his service-connected left knee disorder 
is more severe than the currently assigned 10 percent rating.

During the veteran's September 1998 VA orthopedic 
examination, he reported no history of surgery on his left 
knee.  Upon physical examination, range of motion of the left 
knee was found to be 0 degrees extension and 120 degrees 
flexion, with pain on movement.  No ligament instability was 
noted, but tenderness on movement of the patella, and pain in 
the patellofemoral compartment, was noted, as was 
patellofemoral grinding and slight tenderness over the tibial 
tuberosity.  X-rays revealed no significant bone pathology.  
The diagnoses were chondromalacia of the patella and 
residuals of Osgood Schlatter's disease.

Private treatment reports from February 1992 through October 
1999 were reviewed.  The findings of these reports are fairly 
consistent, showing crepitus, some instability, effusion, 
Fabere and Fadir signs eliciting pain medially and laterally, 
drawer sign negative, arthritis, and internal derangement.  
Falls were noted in November 1995 and November 1996; the one 
in 1996 involving use of alcohol. 

During a September 1999 VA orthopedic examination, the 
veteran reported he was unable to bend his knees and go up a 
ladder.  Upon physical examination, the left knee was noted 
to appear normal, with no swelling or instability, but with 
some tenderness on palpation.  Range of motion was found to 
be 0 degrees extension and 100 degrees flexion, with minimal 
evidence of pain.  McMurray and Lachman tests were normal, as 
was ambulation.  A September 1999 VA X-ray report contained 
an impression of suggestive of early degenerative arthritic 
changes.  The diagnosis was arthritis.

The veteran's October 1999 RO hearing testimony, set forth 
above, is incorporated by reference.

The veteran's June 2000 treating physician's statement 
contains information that, upon examination of the left knee, 
crepitance and questionable effusion were noted.  Fabere and 
Fadir signs elicited pain medially and laterally, drawer sign 
was negative, leg strength was good, and the veteran was 
walking with a limp because he was favoring his left knee, 
causing muscle spasms in the lumbar spine.

During the veteran's June 2000 videoconference hearing he 
testified that: his right knee was more severely disabled 
than his left; his left "cracks" inward; and the swelling 
was less in his left knee than the right.

The RO has rated the veteran's current left knee disability 
as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5257.  
Under that code, slight subluxation or lateral instability is 
rated 10 percent, whereas moderate and severe subluxation or 
lateral instability are rated 20 and 30 percent, 
respectively.  The September 1998 and September 1999 VA 
examination reports contain findings of no instability of the 
left knee, while the private physician treatment reports 
contain findings of "some' instability.  Thus, resolving any 
doubt on the issue under 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 4.3 in favor of the veteran, a slight instability, at best, 
is shown, warranting a 10 percent rating under DC 5257 for 
the veteran's left knee disability.

There is no medical evidence of ankylosis (DC 5256), frequent 
locking of the knee (DC 5258), frequent episodes of 
"locking," pain, or effusion into the joint caused by 
dislocated semilunar cartilage (DC 5258), symptomatic removal 
of semilunar cartilage (DC 5259), tibia or fibula impairment 
(DC 5262), or genu recurvatum (DC 5263) so as to warrant an 
increased evaluation under the cited diagnostic codes.

The Board notes that normal range of motion of the knee is 0 
degrees extension and 140 degrees flexion.  See 38 C.F.R. 
§ 4.71, Plate II.  Flexion must be limited to 45 degrees for 
a 10 percent rating under DC 5260.  Flexion was found to be 
100 degrees during the most recent physical examination.  
Thus, a compensable rating is not warranted under that code.  
Extension must be limited to 10 degrees for a 10 percent 
rating under DC 5261.  Extension was found to be 0 degrees 
during the most recent physical examination.  Thus, a 
compensable rating is not warranted under that code.

However, this does not end the Board's inquiry, as the 
veteran's service-connected left knee disability also 
includes X-ray evidence of minimal degenerative arthritis.  
As noted above, degenerative arthritis is rated on the basis 
of limitation of motion under the appropriate diagnostic 
code.  38 C.F.R. § 4.71a, DC 5003.  While the veteran is not 
entitled to a compensable rating under the range of motion 
codes for his left knee, a separate 10 percent rating is 
warranted for arthritis/painful motion of the left knee under 
Lichtenfels, supra, as there is evidence of painful motion of 
the left knee, and X-ray evidence of arthritis.

While the veteran has complained of increasing fatigue and 
limitation of motion during the course of the day, there is 
no clinical evidence to show that he has any greater 
limitation of motion due to pain, incoordination or any other 
symptom so as to support a higher rating.  38 C.F.R. § 4.45 
provides that the factors of disability regarding joints 
reside in reduction of their normal excursion of movements in 
different planes.  Inquiry will be directed to considerations 
of less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement, 
swelling, deformity or atrophy of disuse.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
As noted above, there is no clinical evidence of weakened 
movement, excess fatigability, incoordination or deformity, 
or any other additional impairment to motion or function.  
While "questionable effusion" of the left knee was noted in 
the June 2000 treating physician statement, no effusion was 
noted in two separate VA examinations, one year apart.  
38 C.F.R. §§ 4.10, 4.40, 4.45 and DeLuca clearly discuss 
conditions involving limitation of motion or function.  Also, 
as the Board has granted a 10 percent disability rating for 
the veteran's left knee under DC 5257 for instability, and a 
separate 10 percent rating under DC 5003 for painful and 
limited motion, and as these ratings encompass limitation of 
motion and function, to award an additional 10 percent for 
the left knee due to "questionable effusion," without 
clinical evidence that this affects motion or function in any 
way, would amount to pyramiding under § 4.14, as there is no 
clinical evidence of increased or additional limitation of 
motion or function due to those symptoms or pathology.  The 
"critical element" in determining whether a separate 
disability rating may be assigned for manifestations of the 
same injury is whether there is overlapping or duplication of 
symptomatology between or among the disorders.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

Accordingly, the Board concludes that a 10 percent rating 
under 38 C.F.R. § 4.71a, DC 5257 for the veteran's left knee 
instability, and a separate 10 percent rating under 38 C.F.R. 
§ 4.71a, DC 5003-5260, for painful limited motion, is 
warranted. 

III.  Conclusions

In reaching these decisions the Board considered the issue of 
whether the veteran's service-connected disabilities, 
standing alone, presented an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Fleshman 
v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the service-connected disability, as to render impractical 
the application of the regular schedular standards.  The 
veteran has testified that he has lost no time from his 
current employment due to his service-connected bilateral 
knee disabilities, nor is he currently being treated by an 
orthopedic specialist; he has testified he last saw such a 
specialist some 2 1/2 to 3 years prior to his June 2000 
videoconference hearing.  Accordingly, the Board concludes 
that referral to the appropriate officials for consideration 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

An increased evaluation for postoperative residuals of 
arthroscopic surgery and lateral retinacular release, right 
knee, currently rated as 10 percent disabling, is denied.

A separate 10 percent evaluation for arthritis of the right 
knee with painful motion is granted, subject to governing 
regulations concerning the payment of monetary benefits.

An increased evaluation for residuals of Osgood-Schlatter's 
disease with chondromalacia patella, left knee, currently 
rated as 10 percent disabling, is denied.

A separate 10 percent evaluation for arthritis of the left 
knee with painful motion is granted, subject to governing 
regulations concerning the payment of monetary benefits.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

